FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 16, 2021

                                    No. 04-21-00178-CV

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellant

                                             v.

                                   Joseph B. SALINAS,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-19512
                       Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due August
5, 2021. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court
.